REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Patent Board reversed all rejections against claims 1-18 and 143-156 in the decision mailed 5/3/2021.  Thus the prior art of record fails to teach a gases modification unit for use as part of a breathing assistance system configured to provide heated humidified gases through a conduit to a user at a positive pressure for therapeutic purposes, wherein said gases modification unit is configured to establish that said conduit is correctly connected to said outlet port by receiving at least one signal indicative of air flow through said gases path and air pressure within said gases path, and confirming at least one stored value correlates with (i) the air flow through said gases path and (ii) the air pressure within said gases path. This limitation in combination with the rest of the limitations in claim 14 are not reasonably taught or suggested by the prior art of record.
Similarly, the prior art of record fails to teach confirming at least one stored value correlates with (i) the air flow through said gases path and (ii) the air pressure within said gases path and wherein said controller is configured to issue an indication that said conduit is correctly connected to said outlet port as claimed in claim 149.  This limitation in combination with the rest of the limitations in claim 149 are not reasonably taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.